WEBB, Judge.
The defendant’s one assignment of error is to the court’s allowing the State’s witness to testify as to the results of his tests with the pistol. The defendant contends the State did not comply with the rules as to discovery and this testimony should have been excluded. The statute governing the options of a trial court when a party does not comply with the discovery procedure is G.S. 15A-910 which says:
If at any time during the course of the proceedings the court determines that a party has failed to comply with this Article or with an order issued pursuant to this Article, the court in addition to exercising its contempt powers may
(1) Order the party to permit the discovery or inspection, or
(2) Grant a continuance or recess, or
(3) Prohibit the party from introducing evidence not disclosed, or
(4) Enter other appropriate orders.
When it became evident to the trial court that the State had not complied with the rule as to discovery, it had the power to do one of the above four things. The defendant argues the court erred in not using the third sanction, that is, to have excluded the evidence. We cannot hold it was error not to use any one of the sanctions available to the court. This statute has been before the appellate courts in several cases. See State v. Hill, 294 N.C. 320, *628240 S.E. 2d 794 (1978); State v. Shaw, 293 N.C. 616, 239 S.E. 2d 439 (1977); State v. Thomas, 291 N.C. 687, 231 S.E. 2d 585 (1977); State v. Kessack, 32 N.C. App. 536, 232 S.E. 2d 859 (1977) and State v. Morrow, 31 N.C. App. 654, 230 S.E. 2d 568 (1976). In each of these cases, the Court affirmed the trial court in admitting the evidence and said it had not abused its discretion in doing so. In this case, the appellant contends that the State has acted in bad faith by not disclosing the evidence which it had for several days before the trial. The appellant argues that for this reason, we should hold it was an abuse of discretion for the court not to exclude the evidence. When the question was raised in the trial court, it was in the discretion of the trial judge as to which, if any, of the alternatives provided in the statute he would use. He determined that he would declare a recess and give the defendant’s attorney an opportunity to question the witness. This was one of the options given the court under section 2 of G.S. 15A-910 and we hold it was not error for the court to use this provision of the statute rather than section 3.
No error.
Judges Parker and Arnold concur.